DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Wavelength Modulation Over 500 kHz of Micromechanically Tunable InP-Based VCSELs with Si-MEMS Technology” (Yano) in view of “Long-Wavelength Vertical-Cavity Surface-Emitting Lasers on InP with Lattice Matched AlGaInAs-InP DBR Grown by MOCVD” (Nishiyama) and further in view of US 2002/0168136 (Atia).
For claim 1, Yano teaches a method for fabricating a microelectromechanical system (MEMS)-tunable vertical cavity surface emitting laser (VCSEL), the method comprising: 
providing an active region substrate (fig. 1, InP VCSEL chip); 
2 has not been etched); and 
bonding the optical membrane device to the active region substrate (fig. 3 (7), page 530, section D. Bonding).
Yano does not explicitly state the active region substrate has active layers that amplify light.  However, Yano does teach the active region substrate is provided by a half-VCSEL structure of (Nishiyama) (page 528, Design section, lines 1-5).
Nishiyama teaches an active region substrate (fig. 1 below dielectric DBR) has active layers that amplify light (fig. 1, active layer, AlGaInAs QWs and page 991, col. 2, lines 14-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the active region substrate of Nishiyama in the device of Yano in order to form the tunable VCSEL of Yano as taught by Yano.
The combination of Yano and Nishiyama does not teach and tethers extending radially from the body portion to the outer portion. However, Atia teaches a micro-optical electromechanical system (MOEMS) (fig. 1) substantially similar to the similar to the Si MEMS chip used in Yano (see Yano fig. 1) with a body portion (fig. 1, 218) and an outer portion (fig. 1, 222) where body portion is supported by tethers (fig. 1, 220) extending radially from the body portion to the outer portion ([0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tethers of Atia as a simple substitution for the connecting portion of the previous combination as the substituted components and 
For claim 2, Yano teaches bonding the optical membrane device to the active region substrate comprises metal bonding the optical membrane device to the active region substrate (page 530, D. Bonding lines 1-2, Au-Au bump bonding).
For claim 3, the previous combination does not teach bonding the optical membrane device to the active region substrate comprises solder bonding the optical membrane device to the active region substrate.
However, Atia teaches an optical membrane device (figure 4, label 110) is bonded to a substrate (label 112) by solder bonding (label 111 and paragraph 53) as a known alternative to thermocompression bonding.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the solder bonding of Atia as a simple substitution for the thermocompression bonding of previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative bonding method for the optical membrane device and the active region substrate of the previous combination.  See MPEP 2143 I.B.

For claim 4, Yano teaches the bonding the optical membrane device to the active region substrate comprises thermocompression bonding the optical membrane device to the active region substrate (page 528, Design section, lines 12-15).
For claim 5, the combination does not teach a distance between the active region substrate and the membrane device is less than a micrometer. However, the distance between the active region substrate and the membrane device is a known results effective variable as it changes the cavity length and the wavelength of the laser. It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal and workable range for the distance between the region substrate and the membrane device including less than a micrometer order to achieve a desired wavelength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
For claim 6, Yano teaches fabricating the optical membrane device by releasing the membrane structure by partially removing a release layer (fig. 3, (3)-(4), page 529, B. Fabrication).
For claim 7, Yano teaches the membrane structure is deflected to tune the VCSEL (abstract). Yano does not teach the membrane structure is deflected between 1 and 3 m to tune the VCSEL.
However, the deflection amount is a known results effective variable as it changes the cavity length and the wavelength of the laser. It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal and workable range for deflection amount including between 1 and 3 In re Aller, 105 USPQ 233.
For claim 8, Yano teaches using a spacer device (fig. 1 and fig. 3(3) epitaxial growth, page 529, B. Fabrication, lines 6-7) between the active region substrate (fig. 1, InP VCSEL chip) and the optical membrane device (fig. 1, Si membrane).
For claim 10, Nishiyama further teaches the active region substrate includes a multiple quantum well structure (fig. 1, AlGaInAs QWs, page 991, col. 2, lines 14-15).
For claim 15, Yano teaches deflecting an optical membrane of the optical membrane device in a direction away from the active region substrate to tune the VCSEL (fig. 13, as the voltage is modulated, the membrane is deflected in a direction toward and away from the active region resulting in the wavelength tuning of the VCSEL).
For claim 16, Yano teaches forming a curved mirror (fig. 3(5), Thin film mirror, page 529, B. Fabrication, lines 5 and 13).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Wavelength Modulation Over 500 kHz of Micromechanically Tunable InP-Based VCSELs with Si-MEMS Technology” (Yano) in view of “Long-Wavelength Vertical-Cavity Surface-Emitting Lasers on InP with Lattice Matched AlGaInAs-InP DBR Grown by MOCVD” (Nishiyama) and US 2002/0168136 (Atia) and further in view of US 6,785,318 (Matsui).
For claim 9, the previous combination does not teach controlling a polarization by applying asymmetric stress. However, Matsui does teach controlling a polarization by .
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Wavelength Modulation Over 500 kHz of Micromechanically Tunable InP-Based VCSELs with Si-MEMS Technology” (Yano) in view of “Long-Wavelength Vertical-Cavity Surface-Emitting Lasers on InP with Lattice Matched AlGaInAs-InP DBR Grown by MOCVD” (Nishiyama) and US 2002/0168136 (Atia) and further in view of US 2010/0091804 (Musio).
For claim 11, the previous combination does not teach installing the VCSEL in a package with a thermoelectric cooler. However, Musio teaches installing a laser (fig. 1, 13) in a package (fig. 4) with a thermoelectric cooler (fig. 1, 11) in order to improve temperature stability ([0020]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to install the VCSEL (i.e. the laser of the previous combination) in a package with a thermoelectric cooler in order to improve temperature stability as taught by Musio.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Wavelength Modulation Over 500 kHz of Micromechanically Tunable InP-Based VCSELs with Si-MEMS Technology” (Yano) in view of “Long-Wavelength Vertical-Cavity Surface-Emitting Lasers on InP with Lattice Matched AlGaInAs-InP DBR Grown by MOCVD” (Nishiyama) and further in view of 2002/0150130 (Coldren) and US 6,804,270 (Vakhshoori).
For claim 12, Yano teaches a method for fabricating a microelectromechanical system (MEMS)-tunable vertical cavity surface emitting laser (VCSEL), the method comprising: 
providing an active region substrate (fig. 1, InP VCSEL chip); and 
bonding an optical membrane device to the active region substrate (fig. 1, Si membrane).
Yano does not explicitly state the active region substrate has active layers that amplify light.  However, Yano does teach the active region substrate is provided by a half-VCSEL structure of (Nishiyama) (page 528, Design section, lines 1-5).
Nishiyama teaches an active region substrate (fig. 1 below dielectric DBR) has active layers that amplify light (fig. 1, active layer, AlGaInAs QWs and page 991, col. 2, lines 14-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the active region substrate of Nishiyama in the device of Yano in order to form the tunable VCSEL of Yano as taught by Yano.
The previous combination does not teach coupling pump light into the VCSEL with a lens that also collimates laser light exiting from the VCSEL.
However, Coldren teaches a collimating lens at the output surface of a tunable VCSEL assembly (fig. 1, 33, [0041]) in order to increase transmission distance ([0041]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a collimation lens at the output surface of the VCSEL in the previous combination in order to increase transmission distance as taught by Coldren. Further, Vakhshoori teaches coupling pump light (fig. 1, 2) into the output surface of the VCSEL .
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Wavelength Modulation Over 500 kHz of Micromechanically Tunable InP-Based VCSELs with Si-MEMS Technology” (Yano) in view of “Long-Wavelength Vertical-Cavity Surface-Emitting Lasers on InP with Lattice Matched AlGaInAs-InP DBR Grown by MOCVD” (Nishiyama), 2002/0150130 (Coldren), and US 6,804,270 (Vakhshoori) and further in view of US 8,059,277 (Atia 277) and US 2010/0091804 (Musio).
For claim 13, the previous combination does not teach installing the VCSEL on an optical bench and emitting a swept optical signal that propagates parallel to a top surface of the optical bench. However, Atia 277 teaches installing a frequency swept laser (fig. 2, 105) on an optical bench (fig. 2, 107, c. 5, l. 53-55) and emitting a swept optical signal in order to provide a source for OCT (title). It would have been obvious to one of ordinary skill in the art at the time the invention was made install the frequency swept laser (i.e. the VCSEL) produced by the method of claim 12 on an optical bench and emitting a swept optical signal as taught by Atia 277 in order to provide a source for OCT.
The combination does not explicitly teach the signal propagates parallel to a top surface of the optical bench. However, Musio teaches a main optical axis propagates 
According to the rejection above, the lens is at the output surface of the VCSEL assembly and the VCSEL is installed on the optical bench; therefore, the lens is installed on the optical bench due to being on the VCSEL which is on the bench.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Wavelength Modulation Over 500 kHz of Micromechanically Tunable InP-Based VCSELs with Si-MEMS Technology” (Yano) in view of “Long-Wavelength Vertical-Cavity Surface-Emitting Lasers on InP with Lattice Matched AlGaInAs-InP DBR Grown by MOCVD” (Nishiyama),  2002/0150130 (Coldren), and US 6,804,270 (Vakhshoori) and further in view of US 8,059,277 (Atia 277) and US 2010/0091804 (Musio), and further in view of US 2009/0232170 (Schwartz).
For claim 14, the previous combination does not teach installing a laser pump on the optical bench for generating pump light for optically pumping. 
However, Schwartz teaches a laser pump (fig. 1A and 1B, label 1a, [0037]) is installed on an optical bench (fig. 1A and 1B, label 20, [0036]) in order to pump the semiconductor laser chip (fig. 1A and 1B, label 4) on the optical bench ([0037]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to install a laser pump on the optical bench as taught by Schwartz as a simple substitution for the pumping of previous combination as the substituted .
	Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art cited in the rejections of claims 1 and 12 above do not teach or suggest the additional limitations of claims 17 and 18. There is no clear suggestion or motivation to modify the art to meet these additional limitations.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 6, paragraphs 7-10, filed 2/15/2022, with respect to rejection of claims 1, 8 and 11 on the grounds of nonstatutory double patenting have been fully considered and are persuasive.  The rejection of claims 1, 8 and 11 on the grounds of nonstatutory double patenting have been withdrawn. 
Applicant's arguments filed 2/15/2022 with respect to the rejections of claims 12 and 13 have been fully considered but they are not persuasive. Applicant argues, at page 6, paragraphs 4-5 that none of the references include a dual purpose lens. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combination, particularly the combination of Coldren and Vakshoori which lead to the dual purpose lens. As discussed in the rejection of claim 12 above, Coldren teaches a collimating lens at the output surface of a tunable VCSEL assembly, and Vakshoori teaches coupling pump light into the output surface of the VCSEL. Once Coldren’s collimating is placed on the output surface of the VCSEL pump light coupled into the output surface as taught by Vakshoori necessarily is coupled into the lens with the VCSEL. It is the combination which meets the claimed limitation and not a single reference. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828